By the Court:
The granting or continuing of a preliminary injunction is often a matter of discretion, and this Court ought not to reverse the action of the District Court in that regard, except when there is manifest mistake or an abuse of discretion. (Godey v. Godey, 39 Cal. 157.)
In view of the gravity of the questions involved in this case, and the circumstance that the dissolution of the restraining order might possibly produce great evil, while its continuance can produce no serious injury, we are unwilling to say that there was an abuse of discretion or a manifest mistake in making the order appealed from.
It accords with the theory of our system, that the Supreme Court shall have the benefit of the judgment of the District Court at the final hearing below, and, except in a clear case, we ought not to anticipate the final judgment of the District Court by our action on appeal from the order granting the preliminary injunction.
Our present judgment is not intended to be any intimation of what the judgment of the District Court should be at the final hearing.
Order affirmed.